Case 2:19-cv-00107-JPH-MJD Document 7 Filed 06/02/20 Page 1 of 8 PageID #: 42




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

ROBERT DESHON COLEMAN,                                )
                                                      )
                              Petitioner,             )
                                                      )
                         v.                           )       No. 2:19-cv-00107-JPH-MJD
                                                      )
DICK BROWN,                                           )
                                                      )
                              Respondent.             )


            ENTRY DENYING PETITION FOR WRIT OF HABEAS CORPUS
                 AND DIRECTING ENTRY OF FINAL JUDGMENT

       Robert Coleman’s petition for a writ of habeas corpus challenges his conviction in a prison

disciplinary proceeding identified as WVS 18-09-0015. For the reasons explained in this Entry,

Mr. Coleman’s petition is DENIED.

                                            I. Overview

       Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App’x 347, 348 (7th Cir. 2018).

The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

evidence justifying it; and 4) “some evidence in the record” to support the finding of guilt.

Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

418 U.S. 539, 563-67 (1974).
Case 2:19-cv-00107-JPH-MJD Document 7 Filed 06/02/20 Page 2 of 8 PageID #: 43




                                II. The Disciplinary Proceeding

       WVS 18-09-0015 began with the following conduct report, which Nurse L. Cupp wrote on

September 18, 2018:

       On 9-18-18 at approx. 2245, I L. Cupp, RN, was passing meds on the B500 range
       of the SCU when offender Coleman # 179553 handed me a healthcare slip
       (attached) and exposed himself. At that time. I exited the wing. The healthcare slip
       was noted as inappropriate.

Dkt. 6-1. The conduct report refers to a healthcare request form that reads:

       Look I just wanted to let you know that I think you are an very wonderful and
       gorgeous person, an by looking at you I can tell you have potential, but I’m gone
       keep it real with you I dig you and would like to get to know who you really are
       with all do respect I mean no harm and for me to tell you how I feel is just the
       human thing to do. I hope that with me sharing my thought that you would really
       appreciate it. Thank you for your time

Dkt. 6-2.

       Correctional Officer Wilden wrote a statement corroborating Nurse Cupp’s report:

       On 9-18-18 I c/o Wilden did witness offender Coleman, Robert # 179383 Expose
       himself while handing Nurse Cupp a sick call slip on B-East cell 511 of the secured
       confinement unit at approximately 2245 hrs.

Dkt. 6-3.

       On September 26, 2018, Mr. Coleman received a screening report notifying him that he

had been charged with engaging in sexual conduct in violation of Code 216. Dkt. 6-4. Mr. Coleman

was unable to sign or write on the screening report because his hands were restrained. See id. The

screening report indicates that he did not request to call any witnesses or present any physical

evidence in his defense. Id.

       WVS 18-09-0015 proceeded to a disciplinary hearing on October 2, 2018. Dkt. 6-6. The

hearing officer’s report documents that Mr. Coleman made two statements: that he admitted to

turning in the healthcare request form, and that Officer Wilden’s statement should be discounted

because it did not include his prisoner number. Id. The hearing officer found Mr. Coleman guilty


                                                 2
Case 2:19-cv-00107-JPH-MJD Document 7 Filed 06/02/20 Page 3 of 8 PageID #: 44




after considering the conduct report, Officer Wilden’s statement, Mr. Coleman’s statement, and

the healthcare request slip. Id.

        The hearing officer assessed sanctions. Specifically, he imposed, but suspended, a

deprivation of earned credit time, and he enforced a previously suspended deprivation of earned

credit time from an earlier disciplinary proceeding. Id. Mr. Coleman’s administrative appeals were

denied. Dkts. 6-7, 6-8.

                                            III. Analysis

        Mr. Coleman argues that his disciplinary conviction is not supported by sufficient

evidence. His petition also implies that he was wrongly denied video evidence of his

interaction with Nurse Cupp. For the reasons discussed below, neither basis is sufficient for a

writ of habeas corpus.

A.      Sufficiency of the Evidence

        “[A] hearing officer’s decision need only rest on ‘some evidence’ logically supporting it

and demonstrating that the result is not arbitrary.” Ellison, 820 F.3d at 274. The “some evidence”

standard is much more lenient than the “beyond a reasonable doubt” standard. Moffat v. Broyles,

288 F.3d 978, 981 (7th Cir. 2002). “[T]he relevant question is whether there is any evidence in the

record that could support the conclusion reached by the disciplinary board.” Hill, 472 U.S. at 455–

56 (emphasis added); see also Eichwedel v. Chandler, 696 F.3d 660, 675 (7th Cir. 2012) (“The

some evidence standard . . . is satisfied if there is any evidence in the record that could support the

conclusion reached by the disciplinary board.”) (citation and quotation marks omitted).

        Code 216 prohibits the “[c]lutching, exposing, fondling, or touching of the offender’s own

intimate parts for the sexual arousal of the offender or others, whether clothed or unclothed, while




                                                  3
Case 2:19-cv-00107-JPH-MJD Document 7 Filed 06/02/20 Page 4 of 8 PageID #: 45




observable by others.” Dkt. 6-9 at 5–6. Nurse Cupp’s conduct report and Officer Wilden’s witness

statement are evidence that Mr. Coleman violated Code 216.

       Nurse Cupp and Officer Wilden both documented that Mr. Coleman “exposed himself”

while they were present outside his cell. See dkts. 6-1, 6-3. Their reports are evidence supporting

a conclusion that Mr. Coleman exposed his intimate parts while observable by Nurse Cupp and

Officer Wilden and that he did so for the purpose of sexually arousing himself or them. Under the

lenient “some evidence” standard, this evidence justifies the hearing officer’s finding of guilt.

       Mr. Coleman takes issue with three specific aspects of the evidence against him, but none

of these issues negates the conclusion that there is “some evidence” of his guilt.

       1.      Use of Wrong Prisoner Number

       First, Mr. Coleman notes that Officer Wilden’s statement identified him by the wrong

prisoner number. Although true, this is not a basis for habeas relief. Officer Wilden identified Mr.

Coleman by name and affirmed Nurse Cupp’s statement that Mr. Coleman exposed himself. See

dkt. 6-3. Officer Wilden’s statement does not undermine the hearing officer’s determination of

guilt; it simply includes a clerical error. Moreover, even if the hearing officer discounted Officer

Wilden’s statement, Nurse Cupp’s conduct report was “some evidence” of Mr. Coleman’s guilt

standing on its own. See, e.g., McPherson v. McBride, 188 F.3d 784, 786 (7th Cir. 1999) (“[T]he

CAB relied on Fields’ disciplinary report. That report alone provides ‘some evidence’ for the

CAB’s decision.”).

       2.      Sufficiency of Healthcare Request Slip

       Second, Mr. Coleman argues that the healthcare request slip was “insufficient” and “had

nothing to do with the alleged incident.” Dkt. 1 at 3.




                                                 4
Case 2:19-cv-00107-JPH-MJD Document 7 Filed 06/02/20 Page 5 of 8 PageID #: 46




       To the extent Mr. Coleman argues that the healthcare request slip was insufficient evidence

of sexual conduct, this argument is immaterial. The conduct report and witness statement discussed

above were evidence that Mr. Coleman engaged in sexual conduct. The fact that the request slip

was not sufficient evidence of his guilt all by itself does not nullify the fact that “some evidence”

supports the hearing officer’s conclusion. The hearing officer did not need the healthcare request

slip to find Mr. Coleman guilty.

       At the same time, the healthcare request slip was additional evidence of Mr. Coleman’s

guilt. Thus, to the extent Mr. Coleman argues that the request slip was irrelevant, he is mistaken.

Nurse Cupp and Officer Wilden attested—and Mr. Coleman does not dispute—that Mr. Coleman

gave the slip to Nurse Cupp at the time he allegedly exposed himself. Mr. Coleman’s statement in

the healthcare slip that he thought Nurse Cupp was a “gorgeous person” and that he “dug” her is

evidence supporting the conclusion that Mr. Coleman exposed himself for the purpose of arousing

himself or Nurse Cupp.

       And to the extent Mr. Coleman argues that the healthcare request was incendiary or unfairly

prejudicial, this is not a ground for habeas relief. None of the basic due process rights applicable

to prison disciplinary proceedings made it improper for the hearing officer to view such evidence.

       3.      Video Evidence

       Finally, Mr. Coleman argues that video of his interaction with Nurse Cupp “does not show

any awkward behavior or altercation” and that it shows that Officer Wilden never looked at him.

Dkt. 1 at 3. As a starting point, it is not clear that the hearing officer reviewed video of this

interaction, and neither party has presented video evidence to the Court. Nevertheless, even if the

video showed exactly what Mr. Coleman suggests, it would not entitle him to habeas relief.




                                                 5
Case 2:19-cv-00107-JPH-MJD Document 7 Filed 06/02/20 Page 6 of 8 PageID #: 47




       Mr. Coleman does not allege that video shows that he did not expose himself to Nurse

Cupp. Rather, he alleges that the video does not show an adverse reaction by Nurse Cupp, and he

implies that it would the credibility of Officer Wilden’s report. But the Court may not “reweigh

the evidence underlying the hearing officer’s decision” or “look to see if other record

evidence supports a contrary finding.” Rhoiney, 723 F. App’x at 348 (citing Webb v.

Anderson, 224 F.3d 649, 652 (7th Cir. 2000)).

B.     Denial of Video Evidence

       Given Mr. Coleman’s argument regarding what video evidence would show, see Part

III(A)(3) above, and given that the record includes no reference to video evidence, the Court has

considered whether the prison staff denied Mr. Coleman due process by wrongly denying him

access to video of his interaction with Nurse Cupp. It did not.

       As noted above, due process entitled Mr. Coleman to a limited opportunity to present

evidence to an impartial decision-maker. Hill, 472 U.S. at 454; Wolff at 563–67. However, due

process does not obligate the prison staff to provide a prisoner access to evidence he does not

request before or during his disciplinary hearing. Piggie v. McBride, 277 F.3d 922, 925 (7th Cir.

2002) (“We agree that if Piggie failed to make such a request either before or at the hearing, then

the CAB could not have denied him due process by not considering the request.”); Felder v.

McBride, 121 F. App’x 655, 657–58 (7th Cir. 2004) (“If Felder was denied the exculpatory

videotape evidence when he asked for it at the hearing, or if he was not given a chance to request

it beforehand, then his defense would have been impermissibly compromised.”) (citing Piggie,

277 F.3d at 925). There is no indication that Mr. Coleman requested video evidence at screening,




                                                 6
Case 2:19-cv-00107-JPH-MJD Document 7 Filed 06/02/20 Page 7 of 8 PageID #: 48




during his hearing, or at any other point before the hearing officer rendered his verdict. See dkts.

6-4, 6-6.

        Moreover, Mr. Coleman’ due process rights extend only to “material exculpatory

evidence.” Jones v. Cross, 637 F.3d 841, 847 (7th Cir. 2011). Evidence is exculpatory if it

undermines or contradicts the finding of guilt, see id., and it is material if disclosing it creates a

“reasonable probability” of a different result, Toliver v. McCaughtry, 539 F.3d 766, 780–81 (7th

Cir. 2008). As the petitioner, Mr. Coleman bears the burden of establishing that any evidence he

was denied was material and exculpatory. See Piggie v. Cotton, 344 F.3d 674, 678 (7th Cir. 2003)

(noting the petitioner did not “explain how [the requested witness’s] testimony would have helped

him” and thus “the district court properly denied relief” on the petitioner’s claim that he was

wrongfully denied a witness). Mr. Coleman has not carried this burden. As noted above, even if

the video shows exactly what Mr. Coleman says it would show, it would only be evidence of Nurse

Cupp’s reaction to his conduct—not evidence showing whether or not he actually exposed himself.

Therefore, the video would not undermine the hearing officer’s decision or raise a reasonable

probability of a different result.

                                          IV. Conclusion

        “The touchstone of due process is protection of the individual against arbitrary action of

the government.” Wolff, 418 U.S. at 558. Mr. Coleman’s petition does not identify any arbitrary

action in any aspect of the charge, disciplinary proceeding, or sanctions that entitles him to the

relief he seeks. Accordingly, Mr. Coleman’s petition for a writ of habeas corpus must be DENIED

and the action DISMISSED with prejudice. Judgment consistent with this Entry shall now issue.

SO ORDERED.

Date: 6/2/2020




                                                  7
Case 2:19-cv-00107-JPH-MJD Document 7 Filed 06/02/20 Page 8 of 8 PageID #: 49




Distribution:

ROBERT DESHON COLEMAN
179553
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838

Marjorie H. Lawyer-Smith
INDIANA ATTORNEY GENERAL
marjorie.lawyer-smith@atg.in.gov




                                      8
